

116 HRES 957 IH: Expressing support for the designation of May as “National Asthma and Allergy Awareness Month”.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 957IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Engel (for himself, Mr. Upton, Mr. Cox of California, and Mr. King of New York) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of May as National Asthma and Allergy Awareness Month.Whereas 5,500,000 children in the United States, 7.5 percent, currently have asthma;Whereas 24,800,000, or one in 13 people in the United States, have asthma and the numbers are increasing each year;Whereas, in 2018, on average, children missed more than 7,900,000 days of school and adults missed 10,900,000 days of work because of asthma;Whereas asthma is the second most common noncommunicable disease among children;Whereas 1,700,000 individuals per year visit emergency departments because of asthma’s effects;Whereas the total economic cost of asthma in the United States was $81,900,000,000 per year from 2008 to 2013;Whereas fewer than half of people with asthma report being given an asthma action plan, which is key to the prevention of asthma attacks;Whereas asthma is a manageable disease;Whereas those with moderate to severe asthma may be at a greater risk of developing serious complications as a result of COVID–19 during the current public health emergency; andWhereas May would be an appropriate month to designate as National Asthma and Allergy Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Asthma and Allergy Awareness Month;(2)encourages awareness of the prevalence of asthma and allergies, including heightened prevalence among women, minority, and urban demographics;(3)recognizes and salutes health care professionals who treat asthma and allergy-related health issues;(4)recognizes and salutes researchers working to identify asthma and allergy cures;(5)recognizes and reaffirms commitment to public education about asthma and allergy treatment and symptoms and to advancing care for both asthma and allergy conditions; and(6)supports investment in researching the prevention, treatment, and eradication of asthma.